Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 12-17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 are rejected for being dependent on a cancelled claim 6. Instead, they should be dependent on claim 1. Appropriate correction is required.
Claim 12 recites “the lumen” where there is insufficient antecedent basis for this limitation in the claims. Further, it is unclear where the lumen is located in the apparatus. Appropriate correction is required.
Claims 13-17 are rejected for being dependent on a rejected base claim.





Response to Amendment

The amendment filed on 11/16/2020 has been entered. Claims 1-5, 7-8, 10-18 are pending. Claims 6, 9 are cancelled. Claim 18 is withdrawn from consideration.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12, 15, 17, is/are rejected under 35 U.S.C. 102 as being anticipated by Yoon (US 6387043).
Regarding claim 12, Yoon discloses an imaging module (complementary metal oxide semiconductor (CMOS) image sensor 30; FIGS. 1, 3) apparatus, comprising: 
an imager (CMOS image sensing chip 42; FIG. 3) disposed in a probe (member 12 slidably received within portal sleeve 14) of an imaging apparatus, the imager being configured to generate an imaging signal; and 
an interposer (Portal sleeve housing interior volume 80) provided within a needle of the imaging apparatus, the interposer including a substrate (electrical conductors 114 have some substrate; FIG. 2) and a conductive line patterned on the substrate (Flapper valve contacts 100 are preferably connected to one more electrical conductors 114 for transmitting or carrying the image signal. FIG. 2), the interposer being configured to receive the image signal from the imager via the conductive line (electrical conductors 114; The signals from the CMOS image 


    PNG
    media_image1.png
    760
    429
    media_image1.png
    Greyscale


Regarding claims 15, Yoon discloses a lumen (lumen 74; FIG. 2) configured to hold fluid, the lumen extending through the hub and the probe (FIGS. 6, 7), wherein the interposer is disposed inside of the lumen (contacts 56 are inside the lumen; FIG. 2).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Yamada (US 20150011891).
Regarding claims 13, Yoon discloses wherein the interposer includes first through third contacts (Plurality of electrical contacts carrying image signals from CMOS and to CMOS), the first contact receiving the imaging signal from the imager, the second contact outputting an imager voltage to the imager, the third contact outputting a ground voltage to the imager (It is expected that the plurality of connection lines would have imaging signal line, power signal and a ground signal with CMOS). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to include a shielded line (around the signal line and coupled with the CMOS) so that interference could be minimized in the signal line. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Yamada and further in view of Yeates (US 20100225424). 
Regarding claim 14, Yoon in view of Yamada disclose wherein the shielded line includes a central line, a ground line, and an insulator disposed between the central line and the ground line. Yoon does not expressly disclose the ground line having a cross-hatched structure. Yeates teaches a ground line having a cross-hatched structure (Crosshatched ground conductors; FIG. 9; Para [0063], [0027]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon so that electrodes could have small bend factor for manufacturing of the device (Para [0005]).

Claim 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Lerner (20140039456).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon so that the liquid would not pass into the interposer housing. 

Response to Arguments
With respect to claim 12, applicant's arguments filed 11/26/2020 have been fully considered but they are not persuasive. 

Regarding claim 12, Yoon disclose wherein the probe has one or more side ports (ports 232) coupled to the lumen (lumen 74), the one or more side ports being covered by the needle when the probe is in a first position, the one or more side ports being exposed when the probe is in a second position (FIG. 8, ports 232; lumen 74; FIGS.1, 2; as seen in FIG. 1, the ports are covered by sleeve 14 when member 12 is slidably received within portal sleeve 14.).  
Further, claim 12 recites “the lumen”. It is unclear where the lumen is located in the apparatus. See rejection above. 




Allowable Subject Matter

Claim 1 includes allowable subject matter and is allowed. Claims 2-5, 10-11 are allowed for being dependent on allowed claim 1.
Claim 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, 2nd paragraph, set forth in this Office action to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, an imaging apparatus comprising:
a lumen extending through (inside) the probe, wherein the interposer is disposed inside of the lumen and the probe has one or more side ports coupled to the lumen, the one or more side ports being covered by the needle when the probe is in a first position, the one or more side ports being exposed when the probe is in a second position, along with the remaining features of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. For example, see US 10,463,399 for side port (port 6, FIG. 7).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANHTUAN NGUYEN can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795